DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 12/24/2021.Claims 1, 11, and 16 have been amended. Claim 2 has been cancelled. Claims 21-29 have been previously cancelled. Claims 1 and 3-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-29 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 
Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with Examiner’s response set forth below.
(1)Applicant contends that, on page 10, “Number of VSIDs is Greater than Number of PSIDs … However Applicants respectfully submit Lazo does not disclose: (1) comparing the number of VSIDs and the number of PSIDs and (2) the number of VSIDs is greater than the number of PSIDs.”
Applicant’s arguments are moot in view of teachings disclosed in Sun. See claim analysis section below for details.
(2) Applicant contends that, on page 10, “Lazo discloses a “host 110 may open different streams in SSD 120 and transmit data write requests to the different streams according to the data’s expected lifetime” … More simply, Lazo discloses that host 11- determines the data’s expected lifetime, rather than controller 130 which the Office correlates to Applicant’s recited “controller” … Accordingly, the Office acknowledges that Lazo does not disclose the above identified subject matter of Applicant’s claim 1 … To overcome the deficiency of Lazo, the Office propose Hashimoto discloses: (Hashimoto, [0169] … More simply the Office correlates Hashimoto’s controller 14 to Applicants’ recited “controller” and propose that Hashimoto’s host 3 determines the expected lifetime of data. Thus, this portion of Hashimoto’s disclosure does not support the Office’s proposal that Hashimoto discloses Applicant’s recited subject matter whereby “a [storage device] controller … determines a lifetime of write data to which each of the virtual stream IDs is assigned.”
The Examiner respectfully disagrees. Lazo discloses, in paragraph [0061], “the host controller 410 or the controller processor 430 decodes a write command from the host 110 to identify a stream type, as indicated by a stream ID, associated with the write command, and adds (e.g., appends) the stream ID to the write tag. The stream ID allows the FRB 400 to write the associated host data to the appropriate location within the non-volatile memory, which corresponds with the stream ID.” Furthermore, paragraph [0044] states that “different streams are stored on different block stripes of the non-volatile memory of the SSD, which may have different endurances. Different streams may indicate different types of data (such as hot data, warm data, cold data, etc.), which may have differing storage requirements. In some embodiments, two or more stream types may be written to the same block stripe.”. It is clear that the host controller 410/controller processor 430 has to determine a stream type and the characteristic of each stream type based on a stream ID received from host 110, since the controller needs to map data of a particular stream type/characteristics to a specific physical location (block stripe). Moreover, dictionary definition of the term “determine” is “to settle or decide by choice of alternatives or possibilities” (Merriam-Wester). Therefore, based on broadest reasonable interpretation of the term “determine”, the SSD controller 130 (which comprises the host controller 410 and the controller processor 430) determines the lifetime of write data from stream type and characteristics information associated with a stream ID which is assigned by host 110. This is done in order for the controller 130 to identify appropriate locations (block stripe) within the non-volatile memory 150 to store the write data. Since Lazo teaches the limitation of “a controller … determines a lifetime of write data to which each of the virtual stream ID is assigned”, Hashimoto is brought in for a different reason – Lazo’s deficiency in teaching a lifetime of write data is determined based on the write commands and discard commands.
(4) Applicant contends that, on page 11, “Additionally, the Office proposes Hashimoto discloses “controller 14 may calculate a sum of the first time stamp at the data write time and the lifetime” … But calculating a sum is not the same as calculating a lifetime. Thus, this portion of Hashimto’s disclosure also does not support the Office’s proposal that Hashimoto discloses Applicants’ recited subject matter whereby “a [storage device] controller … determines lifetime of write data to which each of the virtual stream ID is assigned.” The Office does not cite Borrill for supplement the teachings of Lazo and Hashimoto with respect to the above-identified subject matter of claims … But an owner’s explicit instruction to delete data and thereby end of life of an RLR 280 is not the same as Applicants’ recited subject matter whereby “a [storage device] controller … determines a lifetime of write data to which each of the virtual stream IDs is assigned” because: (1) ending the life of an RLR 280 is not the same as determining a lifetime of write data and (2) an owner’s explicitly instruction is not “a [storage device] controller.”
The Examiner respectfully disagrees. Lazo teaches “a controller that … determines a lifetime of write data to which each of the virtual stream IDs is assigned” as outlined above. However, Lazo does not teach the lifetime is determined based on the write commands and the discard commands. The combination of Hashimoto and Borrill cure the deficiency since Hashimoto teaches “lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated” in paragraph [0158] and the portion cited from paragraph [0231] provides an example of how a lifetime is calculated based on a write command. Hashimoto does not explicitly teach how a discard command is used in determining the lifetime of write data, however, Borrill discloses determining the end of life of RLR 280 by receiving an explicit instruction to delete data. Therefore, combining the teachings of Hashimoto and Borrill, a person of ordinary skill in the art would calculate a lifetime of write data by determining the time between the first time stamp at the data write time (i.e. the time when the data is produced) and the time when a delete instruction is received (i.e. the data is erased).
(5) Applicant contends, on page 12, “Applicants’ claim 1 recites that “the controller maps at least two virtual stream IDs … onto one of the physical stream IDs based on the lifetime of the write data” … More simply, the Office proposes Lazo discloses that each stream type is stored on a separate block, block stripe, or group of block stripes. However, the Office is silent as to which of Lazo’s disclosed devices maps the streams to each separate portion of memory based on a lifetime of the stream. But Lazo is not silent about this issue. Lazo discloses a “host 110 may open different streams in the SSD 120 and transmit data write requests to the different streams according to the data’s expected lifetime” More simply, Lazo discloses that hos 110 maps the stream based on a lifetime of the stream, rather than controller 130 which the Office correlates to Applicants’ recited controller. Thus Lazo does not disclose Applicants’ recited subject matter.
The Examiner respectfully disagrees. Lazo specifically indicates that “host 110 operates based on logical addresses of the data, and may be unaware of the physical locations … of the data stored on the SSD 120” ([0049]), thus, it is clear that host is unable to map host streams IDs to block stripes of non-volatile memory 150. The portion cited by Applicant at best indicates host 110 assigns lifetime to different streams, which is different from actual mapping host stream IDs to physical streams of a storage device. On the other hand, Lazo explicitly teaches mapping host stream ID to stripe blocks of non-volatile memory 150. For example, in paragraph [0092], Lazo discloses that write tags are logical representations of pages of a block stripe. When the controller 130 receives a multi-stream write command from the host 110, the controller processor identifies the stream ID and length of the host data and determines the number of write tags it needs to issue, and then Lazo discloses, in paragraph [0079], “Each write tag from the pool of write tags may be managed (e.g., issued and released) by the controller processor 430. The controller processor 430 may maintain a table within the volatile memory 140, which indicates the current associations of each of the write tags with the physical locations within the non-volatile memory 150.”. Therefore, the combination of Lazo teaches the limitation “the controller maps at least two virtual stream IDs … onto one of the physical stream IDs based on the lifetime of the write data”.
 (6) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazo et al. (US 2017/0371585), hereinafter Lazo in view of Hashimoto et al. (US 2016/0313943), hereinafter Hashimoto, further in view of Borrill (US 6,631,449), hereinafter Borrill and still further in view of Sun et al. (US 2019/0205062), hereinafter Sun.
Regarding claim 1, Lazo teaches a storage device comprising: 
a controller (Lazo, [0050], controller 130) that: 
receives write commands having virtual stream identifiers (IDs) (Lazo, [0082], When the host 110 sends a write command to the controller 130, the controller processor 430 parses the command to identify the stream type (or the stream ID) associated with the write command; [0030]; Fig. 3), 
receives discard commands having the virtual stream IDs, and 
determines a lifetime of write data to which each of the virtual stream IDs is assigned (Lazo, [0056], the hostbased on the write commands and the discard commands; and 
nonvolatile memories accessed by the controller depending on physical stream IDs (Lazo, [0053], block stripe; [0082], BS0 … BS1), wherein: 
the controller maps at least two virtual stream IDs among the virtual stream IDs onto one of the physical stream IDs based on the lifetime of the write data determined by the controller (Lazo, [0082], each stream type is stored on a separate block, block stripe, or a group of block stripes of the non-volatile memory 150. For example, block stripe BS0 may store stream ID0, BS1 may store stream ID5, BS2 may store stream ID1, etc … more than one stream IDs may be stored on the same block stripe of the non-volatile memory 150; [0061], the host controller 410 or the controller processor 430 decodes a write command from the host 110 to identify a stream type, as indicated by a stream ID, associated with the write command, and adds (e.g., appends) the stream ID to the write tag; [0079], each write tag correlates to a particular page within the non-volatile memory 150. For example, Wrtag0 may correspond to channel 0, block 0, page 0. Each write tag is also reusable so that when an operation related to the write tag is completed the write tag is released and can be correlated to a different physical address within the non-volatile memory 150. For example, after being released, the WrTag0 may then be correlated to (e.g., set to represent) channel 1, block 5, page 7, or any other physical location. Each write tag from the pool of write tags may be managed (e.g., issued and released) by the controller processor 430; [0056]; [0092]),
the discard commands indicate that data stored in the storage device are invalid, and 
a number of the virtual stream IDs which an external host assigns is greater than a number of the physical stream IDs which the controller assigns.
Lazo teaches that the controller determines a lifetime of write data to which each of the virtual stream IDs is assigned, nevertheless, Lazo does not explicitly teach determining a lifetime of write data based on the write commands and the discard commands. Lazo also does not explicitly teach receive discard commands having the virtual stream IDs; the discard commands indicate that data stored in the storage device are invalid, and a number of the virtual stream IDs which an external host assigns is greater than a number of the physical stream IDs which the controller assigns , as claimed.
However, Lazo in view of Hashimoto teaches receives discard commands having the virtual stream IDs (Hashimoto, [0169], When the controller 14 receives a garbage collection control command (the host initiated garbage control command; [0168], The advanced garbage collection (GC) control is performed to enable the host 3 to designate the stream (or namespace) in which the free space needs to be secured; [0158], The host 3 associates data having the same expected lifetime such as data … with the same stream),
the discard commands indicate that data stored in the storage device are invalid (Hashimoto, [0717], When the controller 14 starts the garbage collection operation, the controller 14 selects the target block for the garbage collection from the active block pool 43. Then, the controller 14 executes processing for discarding (invalidating) data in the target block, which meets a condition “current time stamp>LET (=time stamp at the data write+Data lifetime timer)”, by referring to the backward lookup table 19A (step S123); [0120] ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to receive a garbage collection command with a stream ID to identify invalid data in data blocks.  A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).
The combination of Lazo does not explicitly teach determines a lifetime of write data to which each of the virtual stream IDs is assigned based on the write commands and the discard commands and a number of the virtual stream IDs which an external host assigns is greater than a number of the physical stream IDs which the controller assigns, as claimed.
However, the combination of Lazo and Hashimoto in view of Borrill teaches determines a lifetime of write data to which each of the virtual stream IDs is assigned based on the write commands and the discard commands (Hashimoto, [0158], lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated; [0231], The controller 14 of the storage device 2 writes the data to a block in the flash memory 16, based on the write command from the host 3. In this case, the controller 14 may store, for example, a first time stamp when the data is written ... the controller 14 may calculate a sum of the first time stamp at the data write time and the lifetime, and store the sum value in, for example, the backward lookup table 19A; Borrill, Col.4, line 65 - Col.5, line3, The RLR 280 may end its life by an explicit instruction to delete the data by an owner who has the authority). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Borrill to determine a lifetime of write data by determining a period from the time when the data is produced (i.e. based on a write command) to the time when the data is erased (i.e. based on a garbage collection/delete instruction received). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Borrill because it improves flexibility and efficiency of the storage system disclosed in the combination of Lazo by providing an end of life indicator in order to calculate a lifetime for data to be stored in the storage system.
The combination of Lazo does not teach a number of the virtual stream IDs which an external host assigns is greater than a number of the physical stream IDs which the controller assigns, as claimed.
However, the combination of Lazo in view of Sun teaches the controller maps at least two virtual stream IDs among the virtual stream IDs onto one of the physical stream IDs based on the lifetime of the write data determined by the controller (Sun, [0043],  then the SSD controller maps the stream ID to a stream and puts the stream ID to a corresponding hard stream at 708; [0044], In this embodiment, instead of the “heat” of the data being assigned, differing lifetimes may be assigned to different streams. VM1 may have two unique streams ID1, mapped to S1 and ID2 mapped to S2. VM2 has one stream ID3 mapped to S3. VM3 has one stream ID4 mapped to S4. VM4 has two streams ID5 and ID6 mapped to S4 and S5. VM5 has two streams ID7 and ID8 mapped to S3 and S6 respectively; [0042], Streams S1 and S3 are mapped to hard stream HS1, S2 and S4 are mapped to hard stream HS2 and S5 and S6 are mapped to hard stream HS3.Fig.8); 
a number of the virtual stream IDs which an external host (VM) assigns is greater than a number of the physical stream IDs which the controller assigns  (Sun, [0035], The total number of hard-streams are always less or equal to the total number of streams SSD supports; [0042]; Fig.8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teaching of Sun to include hard stream corresponding to temperature/lifetime of data and map application stream/VM stream data to the hard streams based on type and characteristic of the application/VM streams. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Sun because it improves efficiency and performance of the storage system disclosed in the combination of Lazo by grouping data with similar access frequency and/or lifetime together in order to reduce access latency (Sun, [0006], [0032], [0033], [0038]).

Regarding claim 11, Lazo teaches a storage device comprising: 
nonvolatile memories (Lazo, Fig.1, non-volatile memory 150); and 
a controller (Lazo, Fig.1, controller 130) that accesses the nonvolatile memories depending on a first physical stream identifier (ID) and a second physical stream ID among physical stream IDs (Lazo, [0053], [0082], BS0 … BS1… BS2; Fig.2), wherein the controller: 
receives write commands having virtual stream IDs (Lazo, [0082],  When the host 110 sends a write command to the controller 130,  the controller processor 430 parses the command to identify the stream type (or the stream ID) associated with the write command); 
receives discard commands having the virtual stream IDs; 
determines a lifetime of write data (Lazo, [0056], the host, to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands; and 
clusters the write data and one of first block data, to which the first physical stream ID is assigned, and second block data, to which the second physical stream ID is assigned (Lazo, [0082], block stripe BS0 may store stream ID0, BS1 may store stream ID5, BS2 may store stream ID1), based on a first difference between: (1) the lifetime of the write data and (2) a lifetime of the first block data and a second difference between: (3) the lifetime of the write data and (4) a lifetime of the second block data (Lazo, [0056], host 110 may open different streams in the SSD 120 and transmit data write requests to the different streams according to the data's expected lifetime. The controller 130 then ensures that the data in each stream are organized in a physically related storage space (e.g., a block 154 or an “erase unit”) that is separate from data of other streams; [0044]), wherein:
the discard commands indicate that data stored in the storage device are invalid, 
a number of the virtual stream IDs which an external host assigns is greater that a number of the physical stream IDs which the controller assigns, and 
the controller maps at least two virtual stream IDs among the virtual stream IDs onto one of the physical stream IDs based on the lifetime of the write data determined by the controller (Lazo, [0082], each stream type is stored on a separate block, block stripe, or a group of block stripes of the non-volatile memory 150. For example, block stripe BS0 may store stream ID0, BS1 may store stream ID5, BS2 may store stream ID1, etc … more than one stream IDs may be stored on the same block stripe of the non-volatile memory 150; [0061], the host controller 410 or the controller processor 430 decodes a write command from the host 110 to identify a stream type, as indicated by a stream ID, associated with the write command, and adds (e.g., appends) the stream ID to the write tag; [0079], each write tag correlates to a particular page within the non-volatile memory 150. For example, Wrtag0 may correspond to channel 0, block 0, page 0. Each write tag is also reusable so that when an operation related to the write tag is completed the write tag is released and can be correlated to a different physical address within the non-volatile memory 150. For example, after being released, the WrTag0 may then be correlated to (e.g., set to represent) channel 1, block 5, page 7, or any other physical location. Each write tag from the pool of write tags may be managed (e.g., issued and released) by the controller processor 430; [0056]; [0092]).  
Lazo teaches that the controller determines a lifetime of write data to which each of the virtual stream IDs is assigned, nevertheless, Lazo does not explicitly teach determining a lifetime of write data based on the write commands and the discard commands. Lazo also does not explicitly teach receives discard commands having the virtual stream IDs; determines a lifetime of write data based on the write commands and the discard commands; the discard commands indicate that data stored in the storage device are invalid, a number of the virtual stream IDs which an external host assigns is greater that a number of the physical stream IDs which the controller assigns, as claimed.
However, Lazo in view of Hashimoto teaches receives discard commands having the virtual stream IDs (Hashimoto, [0169], When the controller 14 receives a garbage collection control command (the host initiated garbage control command; [0168], The advanced garbage collection (GC) control is performed to enable the host 3 to designate the stream (or namespace) in which the free space needs to be secured; [0158], The host 3 associates data having the same expected lifetime such as data … with the same stream), 
the discard commands indicate that data stored in the storage device are invalid (Hashimoto, [0717], When the controller 14 starts the garbage collection operation, the controller 14 selects the target block for the garbage collection from the active block pool 43. Then, the controller 14 executes processing for discarding (invalidating) data in the target block, which meets a condition “current time stamp>LET (=time stamp at the data write+Data lifetime timer)”, by referring to the backward lookup table 19A (step S123); [0120] ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to receive a garbage collection command with a virtual stream ID to identify invalid data in data blocks. A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).
The combination of Lazo and Hashimoto does not explicitly teach determine a lifetime of write data, to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands, and a number of the virtual stream IDs which an external host assigns is greater that a number of the physical stream IDs which the controller assigns, as claimed.
However, the combination of Lazo and Hashimoto in view of Borrill teaches determines a lifetime of write data, to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands (Hashimoto, [0158], lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated; [0231], The controller 14 of the storage device 2 writes the data to a block in the flash memory 16, based on the write command from the host 3. In this case, the controller 14 may store, for example, a first time stamp when the data is written ... the controller 14 may calculate a sum of the first time stamp at the data write time and the lifetime, and store the sum value in, for example, the backward lookup table 19A; Borrill, Col.4, line 65 - Col.5, line3, The RLR 280 may end its life by an explicit instruction to delete the data by an owner who has the authority).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Borrill to determine a lifetime of write data by determining a period from the time when the data is produced (i.e. based on a write command) to the time when the data is erased (i.e. based on a garbage collection/delete instruction). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Borrill because it improves flexibility and efficiency of the storage system disclosed in the combination of Lazo by providing an end of life indicator in order to calculate a lifetime for data to be stored in the storage system.
The combination of Lazo does not teach a number of the virtual stream IDs which an external host assigns is greater than a number of the physical stream IDs which the controller assigns, as claimed.
However, the combination of Lazo in view of Sun teaches a number of the virtual stream IDs which an external host (VM) assigns is greater than a number of the physical stream IDs which the controller assigns  (Sun, [0035], The total number of hard-streams are always less or equal to the total number of streams SSD supports; [0042]; Fig.8).
the controller maps at least two virtual stream IDs among the virtual stream IDs onto one of the physical stream IDs based on the lifetime of the write data determined by the controller (Sun, [0043],  then the SSD controller maps the stream ID to a stream and puts the stream ID to a corresponding hard stream at 708; [0044], In this embodiment, instead of the “heat” of the data being assigned, differing lifetimes may be assigned to different streams. VM1 may have two unique streams ID1, mapped to S1 and ID2 mapped to S2. VM2 has one stream ID3 mapped to S3. VM3 has one stream ID4 mapped to S4. VM4 has two streams ID5 and ID6 mapped to S4 and S5. VM5 has two streams ID7 and ID8 mapped to S3 and S6 respectively; [0042], Streams S1 and S3 are mapped to hard stream HS1, S2 and S4 are mapped to hard stream HS2 and S5 and S6 are mapped to hard stream HS3.Fig.8); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teaching of Sun to include hard stream corresponding to temperature/lifetime of data and map application stream/VM stream data to the hard streams based on type and characteristic of the application/VM streams. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Sun because it improves efficiency and performance of the storage system disclosed in the combination of Lazo by grouping data with similar access frequency and/or lifetime together in order to reduce access latency (Sun, [0006], [0032], [0033], [0038]).
Regarding claim 13, the combination of Lazo, Hashimoto, Borrill, and Sun teaches all the features with respect to claim 11 as outlined above. The combination of Lazo further teaches the storage device of claim 11, wherein: the controller maps each of the virtual stream IDs onto one of the first physical stream ID and the second physical stream ID (Lazo, [0056], [0082], each stream type is stored on a separate block, block stripe, or a group of block stripes of the non-volatile memory 150. For example, block stripe BS0 may store stream ID0, BS1 may store stream ID5), based on the first difference and the second difference (Lazo, [0044], which aids the controller (e.g., the FRB) in storing associated or similar lifetime data in the same storage block (e.g., same block stripe)), and a number of the virtual stream IDs is not less than 2 (Lazo, [0082], more than one stream IDs may be stored on the same block stripe of the non-volatile memory 150).  
Regarding claim 14, the combination of Lazo, Hashimoto, Borrill, and Sun teaches all the features with respect to claim 13 as outlined above. The combination of Lazo further teaches the storage device of claim 13, wherein the controller generates a mapping table indicating a relationship of the virtual stream IDs, the first physical stream ID, and the second physical stream ID (Lazo, [0082], According to some embodiments, each stream type is stored on a separate block, block stripe, or a group of block stripes of the non-volatile memory 150. For example, block stripe BS0 may store stream ID0, BS1 may store stream ID5, BS2 may store stream ID1; [0056], The organization of data having different expected lifetimes into separate and distinct blocks/erase units).  

Regarding claim 16, Lazo teaches an operating method of a storage device, the method comprising:  
receiving write commands having virtual stream identifiers (IDs) from a host (Lazo, [0082],  When the host 110 sends a write command to the controller 130,  the controller processor 430 parses the command to identify the stream type (or the stream ID) associated with the write command); 
receiving discard commands having the virtual stream IDs from the host; 
determining a lifetime of write data to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands; 
mapping at least two virtual stream IDs among the virtual stream IDs onto one of physical stream IDs based on the lifetime of the write data determined by the storage device (Lazo, [0082], each stream type is stored on a separate block, block stripe, or a group of block stripes of the non-volatile memory 150. For example, block stripe BS0 may store stream ID0, BS1 may store stream ID5, BS2 may store stream ID1, etc … more than one stream IDs may be stored on the same block stripe of the non-volatile memory 150; [0061], the host controller 410 or the controller processor 430 decodes a write command from the host 110 to identify a stream type, as indicated by a stream ID, associated with the write command, and adds (e.g., appends) the stream ID to the write tag; [0079], each write tag correlates to a particular page within the non-volatile memory 150. For example, Wrtag0 may correspond to channel 0, block 0, page 0. Each write tag is also reusable so that when an operation related to the write tag is completed the write tag is released and can be correlated to a different physical address within the non-volatile memory 150. For example, after being released, the WrTag0 may then be correlated to (e.g., set to represent) channel 1, block 5, page 7, or any other physical location. Each write tag from the pool of write tags may be managed (e.g., issued and released) by the controller processor 430; [0056]; [0092]); and 
programming the write data to blocks which correspond to one of the physical stream IDs of nonvolatile memories, based on a mapping table indicating a relationship of the virtual stream IDs and the physical stream IDs (Lazo, [0082], [0083]), wherein:
the discard commands indicate that data stored in the storage device are invalid, and 
a number of the virtual stream IDs which the host assigns is greater than a number of the physical stream IDs which the storage device assigns.  
Lazo does not explicitly teach receiving discard commands having the virtual stream IDs from the host; determining a lifetime of write data to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands; the discard commands indicate that data stored in the storage device are invalid, and a number of the virtual stream IDs which the host assigns is greater than a number of the physical stream IDs which the storage device assigns, as claimed.
However, Lazo in view of Hashimoto teaches receiving discard commands having the virtual stream IDs from the host (Hashimoto, [0169], When the controller 14 receives a garbage collection control command (the host initiated garbage control command; [0168], The advanced garbage collection (GC) control is performed to enable the host 3 to designate the stream (or namespace) in which the free space needs to be secured; [0158], The host 3 associates data having the same expected lifetime such as data … with the same stream), 
the discard commands indicate that data stored in the storage device are invalid (Hashimoto, [0717], When the controller 14 starts the garbage collection operation, the controller 14 selects the target block for the garbage collection from the active block pool 43. Then, the controller 14 executes processing for discarding (invalidating) data in the target block, which meets a condition “current time stamp>LET (=time stamp at the data write+Data lifetime timer)”, by referring to the backward lookup table 19A (step S123); [0120] ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to receive a garbage collection command with a virtual stream ID to identify invalid data in data blocks. A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).
The combination of Lazo and Hashimoto does not explicitly teach determining a lifetime of write data to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands and a number of the virtual stream IDs which an external host assigns is greater than a number of the physical stream IDs which the controller assigns, as claimed.
However, the combination of Lazo in view of Borrill teaches determining a lifetime of write data to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands (Hashimoto, [0158], lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated; [0231], The controller 14 of the storage device 2 writes the data to a block in the flash memory 16, based on the write command from the host 3. In this case, the controller 14 may store, for example, a first time stamp when the data is written … the controller 14 may calculate a sum of the first time stamp at the data write time and the lifetime, and store the sum value in, for example, the backward lookup table 19A;  Borrill, Col.4, line 65 – Col.5, line3, The RLR 280 may end its life by an explicit instruction to delete the data by an owner who has the authority).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Borrill to determine a lifetime of write data by determining a period from the time when the data is produced (i.e. based on a write command) to the time when the data is erased (i.e. based on a garbage collection/delete instruction). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Borrill because it improves flexibility and efficiency of the storage system disclosed in the combination of Lazo by providing an end of life indicator in order to calculate a lifetime for data to be stored in the storage system.
The combination of Lazo does not teach a number of the virtual stream IDs which an external host assigns is greater than a number of the physical stream IDs which the storage device assigns, as claimed.
However, the combination of Lazo in view of Sun teaches a number of the virtual stream IDs which an external host (VM) assigns is greater than a number of the physical stream IDs which the storage device assigns  (Sun, [0035], The total number of hard-streams are always less or equal to the total number of streams SSD supports; [0042]; Fig.8).
mapping at least two virtual stream IDs among the virtual stream IDs onto one of the physical stream IDs based on the lifetime of the write data determined by the storage device (Sun, [0043],  then the SSD controller maps the stream ID to a stream and puts the stream ID to a corresponding hard stream at 708; [0044], In this embodiment, instead of the “heat” of the data being assigned, differing lifetimes may be assigned to different streams. VM1 may have two unique streams ID1, mapped to S1 and ID2 mapped to S2. VM2 has one stream ID3 mapped to S3. VM3 has one stream ID4 mapped to S4. VM4 has two streams ID5 and ID6 mapped to S4 and S5. VM5 has two streams ID7 and ID8 mapped to S3 and S6 respectively; [0042], Streams S1 and S3 are mapped to hard stream HS1, S2 and S4 are mapped to hard stream HS2 and S5 and S6 are mapped to hard stream HS3.Fig.8); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teaching of Sun to include hard stream corresponding to temperature/lifetime of data and map application stream/VM stream data to the hard streams based on type and characteristic of the application/VM streams. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Sun because it improves efficiency and performance of the storage system disclosed in the combination of Lazo by grouping data with similar access frequency and/or lifetime together in order to reduce access latency (Sun, [0006], [0032], [0033], [0038]).
Regarding claim 17, the combination of Lazo, Hashimoto, Borrill, and Sun teaches all the features with respect to claim 16 as outlined above. The combination of Lazo further teaches the method of claim 16, wherein the determining of the lifetime of the write data includes: calculating a program time at which the write data are programmed to blocks (Hashimoto, [0231], a first time stamp when the data is written), which correspond to a default physical stream ID of the physical stream IDs, of the nonvolatile memories regardless of the mapping table (Lazo, [0061],  a stream ID of zero may be reserved as a default); and  calculating, as the lifetime of the write data, a difference between: (1) a time of receiving: (a) a discard command associated with the write data of the discard commands or (b) an overwrite command associated with the write data of the write commands and (2) the program time (Hashimoto, [0158], lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated; [0231],  first time stamp when the data is written; Borrill, Col.4, line 65 – Col.5, line3, The RLR 280 may end its life by an explicit instruction to delete the data by an owner who has the authority; Note – a person of ordinary skill in the art would realize that, when combine Hashimoto and Borrill, lifetime of data means a period from the time when the data is written to the time when a delete/garbage collection commend is received).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to calculate a timestamp of when data is written, which is used for a garbage collection operation. A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Borrill to determine a lifetime of write data based on the time when a delete command is received. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Borrill because it improves flexibility and efficiency of the system disclosed in the combination of Lazo by providing an actual lifetime in addition to an expected lifetime.
Regarding claim 20, the combination of Lazo, Hashimoto, Borrill, and Sun teaches all the features with respect to claim 16 as outlined above. The combination of Lazo further teaches the method of claim 16, wherein the programming of the write data to the blocks of the nonvolatile memories includes performing garbage collection on the nonvolatile memories, based on the mapping table (Hashimoto, [0245], [0263], [0717]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to perform garbage collection operations based on a mapping of streams and lifetimes. A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).

Claims 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, Borrill, and Sun as applied to claim 1 above, and further in view of Seo et al. (US 2015/0293713), hereinafter Seo.
Regarding claim 3, the combination of Lazo teaches all the features with respect to claim 1 as outlined above. The combination of Lazo further teaches the storage device of claim 1, wherein the controller includes: a virtual stream lifetime identifier that calculates, as a first lifetime of first write data, a difference between: (1) a time at which the controller receives: (a) a first discard command having a first virtual stream ID among the virtual stream IDs or (b) a first overwrite command having the first virtual stream ID and (2) a time at which the first write data, to which the first virtual stream ID is assigned, are programmed to the nonvolatile memories (Hashimoto, [0158], The lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated;  [0231], the controller 14 may store, for example, a first time stamp when the data is written; Borrill, Col.4, line 65 – Col.5, line3, The RLR 280 may end its life by an explicit instruction to delete the data by an owner who has the authority); and a virtual stream clustering manager that: compares the first lifetime of the first write data with a lifetime of block data to which each of the physical stream IDs is assigned, and maps the first virtual stream ID onto a first physical stream ID of the physical stream IDs based on a result of comparing the first lifetime with the lifetime of the block data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to receive a garbage collection command with a stream ID and determine lifetime of write data associated with the stream ID (i.e. host stream ID in Lazo). A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).
The combination of Lazo does not explicitly teach a virtual stream clustering manager that: compares the first lifetime of the first write data with a lifetime of block data to which each of the physical stream IDs is assigned, and maps the first virtual stream ID onto a first physical stream ID of the physical stream IDs based on a result of comparing the first lifetime with the lifetime of the block data, as claimed.
However, the combination of Lazo in view of Seo teaches a virtual stream clustering manager that: compares the first lifetime of the first write data with a lifetime of block data to which each of the physical stream IDs is assigned (Lazo, [0044], which aids the controller (e.g., the FRB) in storing associated or similar lifetime data in the same storage block (e.g., same block stripe) … different streams are stored on different block stripes of the non-volatile memory of the SSD, which may have different endurances; Seo, [0064], [0065], [0072]; Note – Lazo teaches storing data with similar lifetime in a same storage stripe without explicitly teaching how to achieve it. Seo discloses the idea of placing a data received to a storage position by mapping lifetime of the data with a matching lifetime grade of a storage. Therefore, the combination of Lazo and Seo teaches storing data with similar lifetime in a same storage stripe by comparing the lifetime of the data with each lifetime grade of a storage system to find a best match.), and maps the first virtual stream ID onto a first physical stream ID of the physical stream IDs based on a result of comparing the first lifetime with the lifetime of the block data (Lazo, [0082]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Seo to search a storage position in a storage system for placing write data received by mapping lifetime of the write data to a lifetime grade of a storage such that the write data received in a command with a stream ID (in Lazo) can be mapped to a block stripe based on lifetime of the write data and the associated lifetime grade of a block stripe. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Seo because it improves efficiency and performance of the system disclosed in the combination of Lazo by reducing/minimizing the number of data I/O operations (Seo, [0006]). 
Regarding claim 4, claim 4 has similar limitations as claim 3 and is rejected for the similar reasons.
 Regarding claim 5, the combination of Lazo, Hashimoto, Borrill, Sun, and Seo teaches all the features with respect to claim 4 as outlined above. The combination of Lazo further teaches the storage device of claim 4, wherein the virtual stream clustering manager: maps the second virtual stream ID onto the first physical stream ID and clusters the second write data, the first write data, and first block data to which the first physical stream ID is assigned, or  maps the second virtual stream ID onto the second physical stream ID and clusters the second write data and second block data to which the second physical stream ID is assigned (Lazo, [0082], block stripe BS0 may store stream ID0, BS1 may store stream ID5, BS2 may store stream ID1, etc. However, embodiments of the present invention are not limited thereto, and, for example, more than one stream IDs may be stored on the same block stripe of the non-volatile memory 150).  
Regarding claim 8, the combination of Lazo, Hashimoto, Borrill, Sun, and Seo teaches all the features with respect to claim 3 as outlined above. The combination of Lazo further teaches the storage device of claim 3, wherein the virtual stream clustering manager maps the first virtual stream ID onto the first physical stream ID whenever a reference time elapses (Hashimoto, [0729]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to receive a garbage collection command with a stream ID and determine lifetime of write data associated with the stream ID (i.e. host stream ID in Lazo). A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, Borrill, Sun, and Seo as applied to claim 5 above, and further in view of Friedman et al. (US 8,918,844), hereinafter Friedman.
Regarding claim 6, the combination of Lazo teaches all the features with respect to claim 5 as outlined above. The combination of Lazo does not explicitly teach the storage device of claim 5, wherein the virtual stream clustering manager: maps the second virtual stream ID onto the first physical stream ID when a difference between a lifetime of the first block data and the second lifetime of the second write data is smaller than a difference between a lifetime of the second block data and the second lifetime of the second write data, or maps the second virtual stream ID onto the second physical stream ID when a difference between the lifetime of the second block data and the second lifetime of the second write data is smaller than a difference between the lifetime of the first block data and the second lifetime of the second write data, as claimed.
  However, the combination of Lazo in view of Friedman teaches the storage device of claim 5, wherein the virtual stream clustering manager: maps the second virtual stream ID onto the first physical stream ID when a difference between a lifetime of the first block data and the second lifetime of the second write data is smaller than a difference between a lifetime of the second block data and the second lifetime of the second write data, or maps the second virtual stream ID onto the second physical stream ID when a difference between the lifetime of the second block data and the second lifetime of the second write data is smaller than a difference between the lifetime of the first block data and the second lifetime of the second write data (Lazo, [0044], which aids the controller (e.g., the FRB) in storing associated or similar lifetime data in the same storage block (e.g., same block stripe); Friedman, Col.5, lines 13-16, It should be understood that similarity in time is measured by an absolute value between two timestamps. If such an absolute value is smaller than a threshold time difference, then the times are said to be similar; Note – When the first difference is smaller than the second difference, the lifetime of the write data is closer to the lifetime of the first block. When the second difference is smaller than the second difference, the lifetime of the write data is closer to the lifetime of the second block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Friedman to select a block stripe to store write data together with other data which has a more similar lifetime by calculating the difference between the lifetime associated with block stripes and the lifetime of the write data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Friedman in order to store similar lifetime data in the same block stripe to reduce write amplification of the storage system disclosed in the combination of Lazo.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, Borrill, Sun, and Seo as applied to claim 3 above, and further in view of Hubbard (US 2019/0303038), hereinafter Hubbard.
Regarding claim 7, the combination of Lazo teaches all the features with respect to claim 3 as outlined above. The combination of Lazo further teaches the storage device of claim 3, wherein the virtual stream lifetime identifier determines the first lifetime of the first write data by: (i) determining lifetimes of logical pages of logical addresses included in both a first write command having the first virtual stream ID and one of the first discard command and the first overwrite command (Lazo,  [0056],  The controller 130 then ensures that the data in each stream are organized in a physically related storage space (e.g., a block 154 or an “erase unit”) that is separate from data of other streams. The organization of data having different expected lifetimes into separate and distinct blocks/erase units may reduce fragmentation of valid data in the non-volatile memory 150; Hashimoto, [0713], Data lifetime timer indicates a lifetime (expected lifetime) of the write data designated by Sector count and Starting LBA in the extended write command 123) and (ii) calculating an average of the lifetimes of the logical pages.  
The combination of Lazo does not explicitly teach calculating an average of the lifetimes of the logical pages, as claimed.
However, the combination of Lazo in view of Hubbard teaches calculating an average of the lifetimes of the logical pages (Hubbard, [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Hubbard to calculate lifetime for a stream based on average times of overwrite operations. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Hubbard because it improves efficiency of the system disclose din the combination of Lazo by enhancing storage write commands with data stream attributes reflecting expected media usage patterns, in order to optimize the usage of the storage media (Hubbard, [0018]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, Borrill, and Sun as applied to claim 1 above, and further in view of Haswell (US 2019/0034348).
Regarding claim 9, the combination of Lazo teaches all the features with respect to claim 1 as outlined above. The combination of Lazo further explicitly teaches the storage device of claim 1, further comprising: a buffer memory that stores a table of timestamps in which lifetimes of a write data set, to which the virtual stream IDs are assigned, are recorded (Hashimoto, [0231], the controller 14 may store, for example, a first time stamp when the data is written, and a lifetime of the data as designated by the host 3 in, for example, a backward lookup table 19A; [0724]), wherein the controller adjusts a size of the table of timestamps depending on: (1) a 5number of channels connecting the nonvolatile memories with the controller, (2) a number of ways connected to each of the channels, (3) a number of planes in each of the nonvolatile memories, or (4) a ratio of a size of a physical page in each of the nonvolatile memories to a size of a logical page.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to include lifetime and stream ID in a mapping data structure, such as the data structure associates stream ID with physical block stripes (in Lazo). A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).
The combination of Lazo does not explicitly teach wherein the controller adjusts a size of the table of timestamps depending on: (1) a number of channels connecting the nonvolatile memories with the controller, (2) a number of ways connected to each of the channels, (3) a number of planes in each of the nonvolatile memories, or (4) a ratio of a size of a physical page in each of the nonvolatile memories to a size of a logical page.
The combination of Lazo in view of Haswell teaches wherein the controller adjusts a size of the table of timestamps depending on: (1) a number of channels connecting the nonvolatile memories with the controller, (2) a number of ways connected to each of the channels, (3) a number of planes in each of the nonvolatile memories (Haswell, [0053], In addition, the smaller mapping tables could afford an increase in the number of dies by providing additional memory space where the mapping table would have otherwise been stored; Note – more number of dies result in more number of planes), or (4) a ratio of a size of a physical page in each of the nonvolatile memories to a size of a logical page.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Haswell to adjust size of a mapping table (i.e. described above) based on number of dies/planes of a non-volatile memory. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Haswell because it improves efficiency and performance of the system disclosed in the combination of Lazo by allowing for smaller mapping tables and more efficiency use of memory space (Haswell, [0053]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, Borrill, Sun, and Haswell as applied to claim 9 above, and further in view of Kathawala et al. (US 2018/0373431).
Regarding claim 10, the combination of Lazo teaches all the features with respect to claim 9 as outlined above. The combination of Lazo does not explicitly teach the storage device of claim 9, wherein: each of the nonvolatile memories includes a three-dimensional nonvolatile memory cell array, and when each of memory cells of the three-dimensional nonvolatile memory cell array stores multiple bits, the controller adjusts the size of the table of timestamps depending on a number of the multiple bits.
However, the combination of Lazo in view of Kathawala teaches the storage device of claim 9, wherein: each of the nonvolatile memories includes a three-dimensional nonvolatile memory cell array, and when each of memory cells of the three-dimensional nonvolatile memory cell array stores multiple bits (Kathawala, [0025], [0027]), the controller adjusts the size of the table of timestamps depending on a number of the multiple bits (Haswell, [0053]; Note – more number of dies result in more number of bits).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Kathawala to include a 3D SSD memory array with each memory cell storing multiple memory bits. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Kathawala because it improves efficiency and performance of the storage system disclosed in the combination of Lazo by reducing write amplification factor of the storage system (Kathawala, [0003], [0038]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Haswell to adjust size of a mapping table (i.e. described above) based on number of dies/planes of a non-volatile memory. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Haswell because it improves efficiency and performance of the system disclosed in the combination of Lazo by allowing for smaller mapping tables and more efficiency use of memory space (Haswell, [0053]).

Claims 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, Borrill, and Sun as applied to claims 11 and 16 respectively above, and further in view of Friedman et al. (US 8,918,844), hereinafter Friedman.
Regarding claim 12, the combination of Lazo teaches all the features with respect to claim 11 as outlined above. The combination of Lazo does not explicitly teach the storage device of claim 11, wherein the controller: clusters the write data and the first block data when the first difference is smaller than the second difference; and clusters the write data and the second block data when the second difference is smaller than the first difference, as claimed.
However, the combination of Lazo in view of Friedman teaches the storage device of claim 11, wherein the controller: clusters the write data and the first block data when the first difference is smaller than the second difference; and clusters the write data and the second block data when the second difference is smaller than the first difference (Lazo, [0044], which aids the controller … in storing associated or similar lifetime data in the same storage block; Friedman, Col.5, lines 13-16, It should be understood that similarity in time is measured by an absolute value between two timestamps. If such an absolute value is smaller than a threshold time difference, then the times are said to be similar; Note – When the first difference is smaller than the second difference, the lifetime of the write data is closer to the lifetime of the first block. When the second difference is smaller than the second difference, the lifetime of the write data is closer to the lifetime of the second block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Friedman to select a block stripe to store write data together with other data which has a more similar lifetime by calculating the difference between the lifetime associated with block stripes and the lifetime of the write data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Friedman in order to store similar lifetime data in the same block stripe to reduce write amplification of the storage system disclosed in Lazo.
Regarding claim 18, the combination of Lazo teaches all the features with respect to claim 16 as outlined above. The combination of Lazo does not explicitly teach the method of claim 16, wherein the mapping the virtual stream IDs onto the physical stream IDs includes: calculating differences between the lifetime of the write data and lifetimes of a block data set to which the physical stream IDs are assigned; and mapping the virtual stream IDs onto the physical stream IDs depending on a smallest difference of the differences, as claimed.
However, the combination of Lazo in view of Friedman teaches the method of claim 16, wherein the mapping the virtual stream IDs onto the physical stream IDs includes: calculating differences between the lifetime of the write data and lifetimes of a block data set to which the physical stream IDs are assigned; and mapping the virtual stream IDs onto the physical stream IDs depending on a smallest difference of the differences (Lazo, [0044], which aids the controller … in storing associated or similar lifetime data in the same storage block; Friedman, Col.5, lines 13-16, It should be understood that similarity in time is measured by an absolute value between two timestamps. If such an absolute value is smaller than a threshold time difference, then the times are said to be similar; Note – When the first difference is smaller than the second difference, the lifetime of the write data is closer to the lifetime of the first block. When the second difference is smaller than the second difference, the lifetime of the write data is closer to the lifetime of the second block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Friedman to select a block stripe to store write data together with other data which has a more similar lifetime by calculating the difference between the lifetime associated with block stripes and the lifetime of the write data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Friedman in order to store similar lifetime data in the same block stripe to reduce write amplification of the storage system disclosed in the combination of Lazo.
Regarding claim 19, the combination of Lazo teaches all the features with respect to claim 18 as outlined above. The combination of Lazo further teaches the method of claim 18, wherein a first difference between the lifetime of the write data and a lifetime of first block data to which the one of the physical stream IDs is assigned is smaller than a second difference between the lifetime of the write data and a lifetime of second block data to which another of the physical stream IDs is assigned (Lazo, [0044], which aids the controller (e.g., the FRB) in storing associated or similar lifetime data in the same storage block (e.g., same block stripe); Friedman, Col.5, lines 13-16, It should be understood that similarity in time is measured by an absolute value between two timestamps. If such an absolute value is smaller than a threshold time difference, then the times are said to be similar; Note – When the first difference is smaller than the second difference, the lifetime of the write data is closer to the lifetime of the first block. When the second difference is smaller than the second difference, the lifetime of the write data is closer to the lifetime of the second block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Friedman to select a block stripe to store write data together with other data which has a more similar lifetime by calculating the difference between the lifetime associated with block stripes and the lifetime of the write data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Friedman in order to store similar lifetime data in the same block stripe to reduce write amplification of the storage system disclosed in the combination of Lazo.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, Borrill, and Sun as applied to claim 11 above, and further in view of Kanno  (US 2017/0075614), hereinafter Kanno.
Regarding claim 15, the combination of Lazo teaches all the features with respect to claim 11 as outlined above. The combination of Lazo does not explicitly teach the storage device of claim 11, wherein the controller determines, as the lifetime of the write data, a difference between: (a) a time of receiving: (i) a discard command associated with the write data of the discard commands or (ii) an overwrite command associated with the write data of the write commands and (b) a time at which the write data are programmed to the nonvolatile memories, as claimed.
However, the combination of Lazo in view of Kanno teaches the storage device of claim 11, wherein the controller determines, as the lifetime of the write data, a difference between: (a) a time of receiving: (i) a discard command associated with the write data of the discard commands or (ii) an overwrite command associated with the write data of the write commands and (b) a time at which the write data are programmed to the nonvolatile memories (Kanno, [0026], The life span of the data is a period of time from when the data are written to the memory system 1 to when the data are rewritten … rewriting includes processing for solving a relation between a logical address and a physical address. The processing for solving the relation between the logical address and the physical address is executed in response to, for example, a TRIM command or an UNMAP command; Borrill, Col.4, line 65 – Col.5, line 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo with Kanno to determine life span of data by calculating the time difference between when data is written and when a delete command is received. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Kanno because it improves efficiency of the system disclosed in the combination of Lazo by providing accurate life span information to optimize garbage collection process (Kanno, [0087]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136